                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Go Aggregates, LLC, a Delaware limited        )
liability company,                            )
                                              )      ORDER
               Plaintiff,                     )
                                              )
       vs.                                    )
                                              )
McKenzie County, North Dakota, a              )
political subdivision of the State of North   )      Case No. 1:16-cv-437
Dakota,                                       )
                                              )
               Defendant.                     )


       The Court had previously scheduled a status conference in the above-entitled action for April

4, 2019. The conference shall be rescheduled for April 23, 2019, at 3:00 pm. CDT by telephone.

To participate in the conference, counsel should call the following telephone number and enter the

following access code:

       Tel. No.: (877) 848-7030
       Access Code: 9768929

       IT IS SO ORDERED.

       Dated this 28th day of March, 2019.
                                                     /s/ Charles S. Miller, Jr.
                                                     Charles S. Miller, Jr., Magistrate Judge
                                                     United States District Court
